Exhibit 10.1

 

IMCLONE SYSTEMS INCORPORATED

180 Varick Street

New York, NY 10014

 

December 21, 2005

 

[Name]

[Title]

[Address]

 

Re:                              ImClone Systems Incorporated Stock Option
Acceleration

 

Dear                  :

 

This letter agreement (this “Agreement”) is being entered into by and between
you and IMCLONE SYSTEMS INCORPORATED (the “Company”), a Delaware corporation, in
connection with certain of your outstanding options to purchase shares of the
Company’s common stock (each, a “Stock Option”) previously granted to you
pursuant to, in each case as applicable, the ImClone Systems Incorporated 2005
Inducement Stock Option Plan, the ImClone Systems Incorporated 2002 Stock Option
Plan and the ImClone Systems Incorporated 1998 Non-Qualified Stock Option Plan,
in each case as amended as applicable (each, a “Plan”).

 

The Compensation Committee and the Board of Directors of the Company have
determined to fully accelerate the vesting of each otherwise unvested Stock
Option held, as of December 16, 2005, by employees of the Company and other
eligible participants, including officers (i.e., employees at or above the level
of Vice President) and non-employee directors of the Company, if any such Stock
Option has an exercise price that is equal to or greater than $33.44 per share
(each an “Underwater Option”).  The Company is requiring each officer and
non-employee director of the Company to agree to refrain from selling,
transferring, pledging, or otherwise disposing of any shares of the Company’s
common stock acquired upon any exercise of an Underwater Option (other than
sales by the holder to fund the exercise price of the Underwater Option or to
satisfy minimum statutory withholding on such an exercise, in each case in
accordance with the applicable Plan and the Company’s existing policies and
procedures) until the date on which the exercise would have been permitted under
the Underwater Option’s pre-acceleration vesting terms or pursuant to the
ImClone Systems Incorporated Change-in-Control Plan, or, if earlier, the date of
the officer’s termination of employment or director’s termination of service
with the Company, as may be applicable, under the applicable Plan and award
documents underlying such Underwater Option.

 

Accordingly, as a condition to your continued employment with the Company, by
this letter you agree to refrain from selling, transferring, pledging, or
otherwise disposing of any shares of the Company’s common stock acquired upon
the exercise of any Underwater Option (other than sales by you to fund the
exercise price of an Underwater Option or to satisfy minimum statutory
withholding on such an exercise, in each case in accordance with the applicable
Plan and the Company’s existing policies and procedures) before the date on
which the exercise would have been permitted under the Underwater Option’s
pre-acceleration vesting terms or pursuant to the ImClone Systems Incorporated
Change-in-Control Plan, or, if earlier, the date of your termination of
employment or termination of service with the Company, as may be applicable,
under the applicable Plan and award documents underlying such Underwater Option.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one
instrument.

 

--------------------------------------------------------------------------------


 

If this Agreement correctly sets forth our understanding on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this
Agreement which will then constitute our agreement on this subject.

 

Sincerely,

 

 

 

IMCLONE SYSTEMS INCORPORATED

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

Date:

 

 

 

 

 

I agree to the foregoing terms and conditions.

 

 

 

 

 

 

 

 

Name:

 

Title:

 

Date:

 

 

--------------------------------------------------------------------------------